UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7732



CHARLES PAUL JOHNSON,

                                              Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Parkersburg. Charles H. Haden II, Chief
District Judge. (CR-88-266, CA-88-266-6-1)


Submitted:   January 11, 1996             Decided:   January 25, 1996


Before RUSSELL, HALL, and WILKINSON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Charles Paul Johnson, Appellant Pro Se.    OFFICE OF THE UNITED
STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Appellant seeks to appeal the district court's order dismiss-

ing his 28 U.S.C. § 2255 (1988) motion. Appellant's case was re-

ferred to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(1988). The magistrate judge recommended that relief be denied and
advised Appellant that failure to file timely objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to object to the magistrate judge's recommendation.

        The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.* Appellant has
waived appellate review by failing to file objections after

receiving proper notice. We accordingly affirm the judgment of the

district court. We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




    *
      Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See
generally Thomas v. Arn, 474 U.S. 140 (1985).

                                   2